COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
 
 
IN RE:  JOHNNIE
  DEMPSEY WOOD,
 
                                              
  Relator.
 
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'
 


 
 
 
                  No. 08-12-00273-CR
 
AN ORIGINAL
  PROCEEDING
 
IN MANDAMUS
 
 



                            MEMORANDUM OPINION ON MOTION TO
DISMISS
 
            Pending before the Court is a motion
filed by Relator, Johnnie Dempsey Wood, to dismiss this mandamus
proceeding.  Relator states in his motion
that the Respondent has granted the relief he sought by his mandamus
petition.  Accordingly, we grant the
motion and dismiss the mandamus proceeding.
 
September 26, 2012                            _______________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
 
(Do Not Publish)